DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner end of the screen positioned proximate the dirt outlet (claim 1; see 112 rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation that the inner end of the screen positioned proximate the dirt outlet is not considered to be supported by the original application as a whole.  The term “proximate” is defined as “1. next; nearest; immediately before or after in order, place, occurrence, etc. or 2. close; very near”1, whereas the inner end of the screen is clearly spaced from the dirt outlet in all embodiments of the claimed invention, with the space being considered as relatively large in the art.  Thus, the claim lacks proper support.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2008/0047091) in view of Oh (7,615,089) as previously rejected and further in view of Smith (2013/0091813) and Arnold (2009/0158932).
Nguyen discloses (embodiment of Figs. 11-12) a cyclone comprising a cyclone chamber (inside 58) having an air inlet (55), an air outlet (80), a lower end having a first end wall (73), an upper end having a second end wall (53) and a dirt outlet (79) and a sidewall (58) that extends generally vertically (sidewall of Nguyen is shown at a slight angle from vertical, which is considered to read on the claimed “generally” vertically), the air is provided in the sidewall proximate to the first end wall, the air inlet has a downstream end, the downstream end has an axially inner end that is positioned in the cyclone chamber a first distance in an axial direction from the first end, the air inlet having a cross sectional area in a plane transverse to a direction of airflow through the air inlet, the dirt outlet is provided in the sidewall at the upper end, the dirt outlet is in communication with a dirt collection chamber (97) located beside the cyclone chamber wherein the air outlet comprises a vortex finder (69), the vortex finder having a solid wall portion facing the air inlet that extends axially into the cyclone chamber a second distance in the axial direction from the first end wherein the second distance in the axial direction is greater than the first distance in the axial direction (clearly seen in Fig.11), wherein the 
Regarding the new limitation that the vortex finder is spaced inwardly from the sidewall by a sum of the diameter and an offset distance, Smith teaches that the size of an air inlet and diameter of the cyclone are both result effective variables to the separation efficiency (paragraph 18) of the cyclone separator.  Arnold also further discloses that an inlet zone of a cyclone preferably has a smaller diameter than the transition zone to follow a larger diameter pathway than the inlet (paragraph 6), showing an embodiment (Fig. 9) with an inlet (41) laterally spaced from a vortex finder (47) by an offset distance.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the diameter of the inlet and cyclone of Nguyen as a whole, as taught by Smith as result effective variables, through routine experimentation to optimize the separation efficiency for different applications or vacuum designs (see MPEP 2144.05, section II-A), which may obviously provide the claimed spacing between the inlet and vortex finder when the inlet diameter is reduced and/or the cyclone diameter is increased and/or to provide the spacing taught by Arnold between the inlet and vortex finder to maintain the smaller diameter inlet zone than transition zone, for additional improvements in separation as taught by Arnold.  
Regarding claim 4, the screen taught by Oh clearly tapers outwardly toward the air outlet. 
Regarding claim 6, Oh further discloses the screen attached to an air outlet and further discloses a mounting portion (132/133) of the screen that is recessed radially inwardly of the air outlet to allow for removable connection thereto.  
Regarding claim 21, Oh further discloses that the inner end of the screen has a cross- sectional area transverse to the longitudinal axis that is less than the cross sectional area of the air inlet (best seen in Fig. 3 and necessary to fit the screen to the vortex finder in the manner shown).  
Regarding claims 22 and 23, as discussed supra, the inlet diameter and cyclone diameter would be varied through routine experimentation to optimize separation efficiency, as taught by Smith, such that the claimed ranges/value of the offset distance being 5-15% and 10% of the diameter of the inlet would be made obvious, because the applicant fails to provide any evidence of criticality or unexpected results for the claimed values (again see MPEP2144.05, section II-A).   

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2008/0047091) in view of Oh (7,615,089), Smith (2013/0091813) and Arnold (2009/0158932) as applied to claim 1 and in view of Jeong et al. (2006/0137309).
Nguyen discloses the cyclone with Oh teaching the screen as discussed supra, but both fail to disclose any specific relative dimensions between the screen and the air inlet.  Jeong discloses a similar cyclone separator, having a screen therein that tapers outwardly toward the outlet and teaches that the taper corresponds to the airflow variation in the filtering chamber, which improves dust removal (abstract and paragraphs 10-11).  Therefore, it would have been .

Claims 12 and 13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2008/0047091) in view of Oh (7,615,089), Smith (2013/0091813) and Arnold (2009/0158932) as applied to claim 1 and in view of Makarov et al. (2012/0047682).
The combination of Nguyen and Oh provides the cyclone as discussed supra, with the air outlet connecting to a filter conduit (shown schematically as 54 in Fig. 11), but fails to disclose that the vortex finder flares in a downstream direction for a wider downstream end than upstream end.  Makarov discloses a similar cyclone separator, having a vortex finder (32) defining the air outlet and teaches that the vortex finder preferably flares outward toward the downstream end to reduce speed of the airflow passing into the filter chamber and to evenly distribute airflow passing through the outlet (abstract, last line).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a similar outward flare at the downstream end of the vortex finder of Nguyen, as taught by Makarov, to provide the similar advantage of slowing airflow prior to the filter.     

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 28 October 2021, with respect to the rejections of all pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, further in view of Smith (2013/0091813) and Arnold (2009/0158932), as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        7 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DICTIONARY.COM UNABRIDGED
        BASED ON THE RANDOM HOUSE UNABRIDGED DICTIONARY, © RANDOM HOUSE, INC. 2021